Citation Nr: 1819445	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 185	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from July 11, 2011, 40 percent from September 11, 2015, and 20 percent from October 20, 2016, for lumbar strain with disc space narrowing and protruding disc in back at L5-S1 (back disability).  

2.  Entitlement to an initial rating in excess of 10 percent prior to March 3, 2015, and 20 percent thereafter, for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1979 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, while this appeal was pending, a November 2016 rating decision increased the Veteran's left lower extremity evaluation to 20 percent, effective March 3, 2015, and increased the rating for his back disability from 20 percent to 40 percent effective September 11, 2015, and 20 percent effective October 20, 2016.  As neither of those awards represents a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue(s) of entitlement to an increased rating for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis.  

2.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis prior to March 3, 2015.  

3.  The Veteran's left lower extremity radiculopathy is manifested by moderate incomplete paralysis after March 3, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity prior to March 3, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520.

3.  The criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity after March 3, 2015, have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  With respect to the propriety of the assigned rating for the service-connected bilateral lower extremity radiculopathy, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the July 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's radiculopathy of the bilateral lower extremities are assigned disability ratings under Diagnostic Code (DC) 8520. 

DC 8520 provides ratings based on paralysis of the sciatic nerve.  The minimum 10 percent rating is warranted for incomplete mild paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Bilateral Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is rated as 20 percent disabling, and the Veteran's left lower extremity radiculopathy is rated as 10 percent disabling prior to March 3, 2015 and 20 percent disabling thereafter.  

The Veteran was afforded a VA peripheral nerve condition examination in March 2012.  The Veteran reported severe constant pain and numbness in the bilateral lower extremities.  Upon examination, all lower extremity nerve sections were noted "normal" with no incomplete or complete paralysis.  The examiner noted that the examination was not compatible with lumbar radicular symptomatology and there was no low back radiculopathy.  

In an April 2012 VA examination, the Veteran displayed moderate intermittent pain and moderate numbness in his right lower extremity.  Moderate intermittent pain and mild numbness was noted for the left lower extremity.  Based on the examination findings, the examiner noted moderate severity involvement of the right sciatic nerve and mild severity involvement of left sciatic nerve.  The examiner indicated that, based on the MRI findings and the physical examination, that the Veteran did have a lumbar radiculopathy affecting the sciatic nerve distribution, with the right radiculopathy more severe than the left.  The examiner opined that the Veteran's radiculopathy was of moderate severity.  

The Veteran was afforded another VA examination in August 2013.  At that time, the examiner found that the Veteran had mild, constant and intermittent pain, as well as mild paresthesia and mild numbness for the right lower extremity.  No other signs or symptoms of radiculopathy were noted.  The examiner opined that the Veteran's right lower extremity radiculopathy was of mild severity.  

Upon VA examination in March 2015, the Veteran reported worsening pain in his back that radiates down both legs.  He also reported heaviness and difficulty moving his legs.  The examiner found moderate intermittent pain bilaterally, as well as moderate bilateral paresthesia and moderate bilateral numbness in the lower extremities.  No other signs or symptoms of radiculopathy were noted.  The examiner noted that the Veteran's radiculopathy appeared to be worsening bilaterally and opined that it was of moderate severity bilaterally.  

The Veteran was afforded a VA examination in October 2016, at which time the Veteran reported daily right lower extremity pain.  He also noted daily pain, numbness, and tingling in the left lower extremity by the end of each day.  With respect to the right lower extremity, the examiner found moderate intermittent pain, moderate paresthesia, and moderate numbness.  As to the left lower extremity, the examiner found mild intermittent pain, moderate paresthesia, and moderate numbness.  No other signs or symptoms of radiculopathy were noted.  The examiner opined that the Veteran's lower extremity radiculopathy was of moderate severity bilaterally.  

Neither the Veteran's VA outpatient treatment records nor his September 2015 and August 2016 private medical physician statements contain findings regarding lower extremity radiculopathy.  

The above evidence establishes that lower extremity radiculopathy is manifested by subjective complaints of pain and numbness in the bilateral lower extremities.  The examiner has characterized the Veteran's right lower extremity, at worst, as moderate and has characterized his left lower extremity as of mild severity prior to March 3, 2015, and as of moderate severity thereafter.  There is no competent and credible evidence suggesting that his bilateral lower extremity radiculopathy is of greater severity.

Thus, the Board concludes that the Veteran's left lower extremity radiculopathy does not more nearly approximate moderate incomplete paralysis prior to March 3, 2015.  Additionally, the Veteran's right lower extremity radiculopathy has not more nearly approximate moderately severe incomplete paralysis at any point during the appeal period.  

The Board has also considered whether any other diagnostic code would allow for a higher initial rating for the Veteran's right and left lower extremity radiculopathy.  However, there is no medical evidence of impairment of any other peripheral nerves other than the sciatic nerves of the lower extremities which would warrant higher ratings under any other diagnostic codes.   

Accordingly, the Board finds that a rating in excess of 10 percent for the left lower extremity prior to March 3, 2015 is not warranted.  Moreover, a rating in excess of 20 percent is not warranted for either lower extremity at any point during the appeal period.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity prior to March 3, 2015, and in excess of 20 percent thereafter is denied.  



REMAND

The Board regrets the delay but finds that additional development is necessary before the Veteran's claim can be decided.  

The Veteran was last evaluated for his back disability in October 2016.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, further examination of the Veteran's back disability is necessary before a decision can be rendered.  As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records pertaining to his back disability.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the lumbar spine disability.  The Veteran's claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected back disability.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

As to any intervertebral disc syndrome associated with the disability of the lumbar spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


